UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                        Airman Basic SIR EDWARD S. THOMAS, JR.
                                  United States Air Force

                                          ACM S32184 (f rev)

                                           26 February 2015

         Sentence adjudged 23 September 2013 by SPCM convened at Tinker
         Air Force Base, Oklahoma. Military Judge: Natalie D. Richardson (sitting
         alone).

         Approved Sentence: Bad-conduct discharge and confinement for 2 months.

         Appellate Counsel for the Appellant: Major Christopher D. James.

         Appellate Counsel for the United States:               Major Roberto Ramírez and
         Gerald R. Bruce, Esquire.

                                                  Before

                           HECKER, MITCHELL, and CONTOVEROS
                                 Appellate Military Judges

                                     OPINION OF THE COURT

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       A special court-martial composed of a military judge convicted the appellant,
pursuant to his pleas, of wrongfully using marijuana and breaking restriction, in violation
of Articles 112a and 134, UCMJ, 10 U.S.C. §§ 912a, 934. The adjudged sentence
consisted of a bad-conduct discharge and confinement for 2 months. On 11 November
2013, the convening authority approved the sentence as adjudged.

       On 29 October 2014, we remanded this case for withdrawal of the original action
and for new post-trial processing after we found plain error when the convening authority
was not advised about a clemency recommendation made by the military judge. United
States v. Thomas, ACM S32184 (A.F Ct. Crim App. 29 October 2014) (unpub. op.). On
5 January 2015, following that corrected post-trial processing, the convening authority
approved the sentence as originally adjudged. After the case was returned to this court on
14 January 2015, the appellant elected not to file a supplemental assignment of error.

       The approved findings and sentence are correct in law and fact, and no error
prejudicial to the substantial rights of the appellant occurred. Articles 59(a) and 66(c),
UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the findings and sentence are
AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court




                                            2                            ACM S32184 (f rev)